

116 S1131 IS: To establish family and medical leave banks to provide paid leave for employees of the Department of Defense, and for other purposes.
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1131IN THE SENATE OF THE UNITED STATESApril 10, 2019Mr. Merkley (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish family and medical leave banks to provide paid leave for employees of the Department
			 of Defense, and for other purposes.
	
		1.Department of Defense family and medical leave banks
 (a)In generalSubchapter V of chapter 63 of title 5, United States Code, is amended— (1)by redesignating section 6387 as section 6388; and
 (2)by inserting after section 6386 the following:  6387.Department of Defense family and medical leave banks (a)DefinitionsIn this section—
 (1)the term covered DOD employee means an individual described in section 6381(1)(A) who is employed by the Department, without regard to whether the individual meets the requirements of section 6381(1)(B);
 (2)the term Department means the Department of Defense; (3)the term designated unit means any agency, component, or other administrative unit of the Department designated by the Secretary under subsection (b)(1);
 (4)the term family and medical leave bank means a family and medical leave bank established under subsection (b)(2); (5)the term leave recipient means a covered DOD employee whose application under subsection (e)(1) to receive leave from a family and medical leave bank is approved; and
 (6)the term Secretary means the Secretary of Defense. (b)Establishment of family and medical leave banksThe Secretary, in consultation with the Director of the Office of Personnel Management, shall—
 (1)designate the agencies, components, or other administrative units of the Department for which it is appropriate to have a separate family and medical leave bank; and
 (2)establish a family and medical leave bank for each designated unit. (c)Establishment of Family and Medical Leave Bank Boards (1)In generalFor each family and medical leave bank established by the Secretary, the Secretary shall establish a Family and Medical Leave Bank Board consisting of 3 members, at least one of whom shall represent a labor organization or employee group, to administer the family and medical leave bank, in consultation with the Office of Personnel Management.
 (2)DutiesEach Family and Medical Leave Bank Board, in conjunction with the human resource office for the agency, component, or administrative unit for which the applicable family and medical leave bank was established, shall—
 (A)review and determine whether to approve applications to the family and medical leave bank under subsection (e)(1);
 (B)monitor each case of a leave recipient; (C)monitor the amount of leave in the family and medical leave bank and the number of applications for use of leave from the family and medical leave bank; and
 (D)maintain an adequate amount of leave in the family and medical leave bank to the greatest extent practicable.
 (3)Qualifying family and medical eventsTo the greatest extent practicable, each Family and Medical Leave Bank Board shall use the certification forms and standards established for purposes of section 6382 in determining whether, for purposes of this section, a circumstance described in section 6382(a)(1) exists.
								(d)Crediting of leave
 (1)Forfeited leaveAny annual leave lost by a covered DOD employee by operation of section 6304 shall be credited to the family and medical leave bank of the designated unit in which the covered DOD employee is employed.
 (2)Additional annual leave contributionsThis section shall not supersede or modify the ability of a covered DOD employee to donate earned annual leave to a qualified recipient under regulations of the Department.
								(3)Contributions of use or lose leave
 (A)In generalA covered DOD employee who is projected to have annual leave that otherwise would be subject to forfeiture at the end of the leave year under section 6304 may submit an application in writing requesting that a specified number of hours (not to exceed the number of hours projected to be subject to forfeiture) be transferred from the annual leave account of the covered DOD employee to the family and medical leave bank for the designated unit in which the covered DOD employee is employed.
 (B)ApprovalIf a Family and Medical Leave Bank Board approves an application by a covered DOD employee under subparagraph (A), the Secretary shall transfer to the family and medical leave bank of the designated unit in which the covered DOD employee is employed the amount of leave requested to be transferred.
									(e)Application for leave
 (1)In generalA covered DOD employee who is or anticipates being absent from regularly scheduled duty because of a circumstance described in section 6382(a)(1) (without regard to whether the covered DOD employee is entitled to leave under section 6382(a)(1)) may submit an application to receive leave from the family and medical leave bank of the designated unit in which the covered DOD employee is employed, which shall contain such information as the Secretary, in consultation with the Director of the Office of Personnel Management, shall by regulation prescribe.
 (2)DeterminationA Family and Medical Leave Bank Board may— (A)approve an application submitted under paragraph (1); and
 (B)specify the amount of leave that shall be transferred to a covered DOD employee whose application is approved.
									(3)Maximum amount of leave
 (A)In generalA Family and Medical Leave Bank Board may not specify an amount of leave to be transferred to a covered DOD employee that is more than the amount of leave described in subparagraph (B).
 (B)AmountThe amount described in this subparagraph is— (i)with respect to a full-time covered DOD employee, 12 weeks; and
 (ii)with respect to a part-time covered DOD employee, the amount equal to the product obtained by multiplying—
 (I)12 weeks; by (II)the quotient obtained by dividing—
 (aa)the number of hours in the regularly scheduled workweek of the part-time covered DOD employee; by (bb)the number of hours in the regularly scheduled workweek of a covered DOD employee serving in a comparable position on a full-time basis.
 (4)TransferThe Secretary shall transfer to a covered DOD employee whose application is approved under paragraph (2)(A) the number of hours of leave specified under paragraph (2)(B) from the family and medical leave bank for the designated unit in which the covered DOD employee is employed.
								(f)Use of leave
 (1)Coordination with existing FMLA leave recipient who is entitled to leave under section 6382(a)(1) shall use any leave transferred to the leave recipient from a family and medical leave bank in accordance with section 6382(d)(2).
								(2)Failure to use leave
 (A)In generalAny leave transferred to a leave recipient from a family and medical leave bank that is not used before the end of the 12-month period beginning on the date described in subparagraph (B)—
 (i)shall be forfeited by the leave recipient; and (ii)shall be credited to the family and medical leave bank from which the leave was transferred.
 (B)Start of period for useThe date described in this subparagraph is the later of— (i)the date on which the circumstance described in section 6382(a)(1) arises; or
 (ii)the date on which leave is transferred to the covered DOD employee under subsection (e)(4).. (b)Use of family and medical leaveSection 6382(d) of title 5, United States Code, is amended—
 (1)by inserting (1) before An employee may elect the first place it appears; and (2)by adding at the end the following:
					
 (2)(A)In this paragraph, the term covered DOD employee has the meaning given that term in section 6387. (B)A covered DOD employee entitled to leave under subsection (a)(1) to whom leave is transferred from a family and medical leave bank under section 6387—
 (i)shall substitute for any leave without pay under subsection (a)(1) the amount of leave transferred to the employee from the family and medical leave bank; and
 (ii)may substitute for any leave without pay under subsection (a)(1) any annual or sick leave accrued or accumulated by such employee under subchapter I.
 (C)A covered DOD employee to whom leave is transferred from a family and medical leave bank shall first use all of the transferred leave before using leave described in subparagraph (B)(ii).
 (D)The Director of the Office of Personnel Management shall prescribe any regulations necessary to carry out this paragraph..
 (c)OPM authorityIf the Director of the Office of Personnel Management determines expanding the family and medical leave bank program Governmentwide would be appropriate, the Director may prescribe regulations granting Executive agencies (as defined in section 105 of title 5, United States Code) the authority to establish family and medical leave banks, in the same manner as provided under the amendments made by subsections (a) and (b), to the maximum extent practicable.
 (d)Technical and conforming amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by striking the item relating to section 6387 and inserting the following:
				6387. Department of Defense family and medical leave banks.6388. Regulations..